     Case 1:20-cv-01052-NONE-SAB Document 9 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DOE,                                      Case No. 1:20-cv-01052-NONE-SAB

12                      Plaintiff,                  ORDER REQUIRING PLAINTIFF TO SHOW
                                                    CAUSE WHY SANCTIONS SHOULD NOT
13          v.                                      ISSUE FOR FAILURE TO COMPLY WITH
                                                    COURT ORDERS
14   UNITED STATES,
                                                    FIVE DAY DEADLINE
15                      Defendant.

16

17          On July 29, 2020, John Doe (“Plaintiff”), a federal prisoner, filed this action pursuant to

18   the Federal Tort Claims Act alleging claims of negligence. Along with his complaint, Plaintiff

19   filed a motion to file the complaint under a pseudonym, a request to seal documents, and notice of

20   related case.1 (ECF Nos. 1-4.) On July 30, 2020, the Clerk of the Court issued a notice directing

21   Plaintiff’s attorney, E.J Hurst to submit a pro hac vice application and pay the fee. (ECF No. 5.)

22   On July 31, 2020, an order issued granting Plaintiff’s request to seal and he was directed to email

23   the declaration of identity to the Court within two days. (ECF No. 8.)

24          Plaintiff’s counsel has not submitted a pro hac vice application, paid the fee, emailed the

25   document to be filed under seal, or otherwise responded to the Court’s orders.

26   1
      The Court notes that the related case was closed on August 4, 2020, and Plaintiff’s motion to
27   proceed under a pseudonym was denied as moot. See Doe v. Kane, No. 1:19-cv-00467-DAD-
     BAM (E.D. Cal.). No notice of related case has been filed in that action for the district judge to
28   determine whether to relate the cases prior to dismissal of the action.
                                                      1
     Case 1:20-cv-01052-NONE-SAB Document 9 Filed 08/07/20 Page 2 of 2

 1            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 2   or with any order of the Court may be grounds for imposition by the Court of any and all

 3   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 4   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 5   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 6   2000).

 7            Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE IN WRITING within

 8   five (5) days of the date of entry of this order why sanctions, up to and including dismissal of this

 9   action, should not issue for the failure to comply. Plaintiff is forewarned that the failure to

10   show cause may result in the imposition of sanctions, including the dismissal of this action

11   for failure to prosecute.

12
     IT IS SO ORDERED.
13

14   Dated:     August 7, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
